Opinion by
Mb. Justice Williams,
There is no subject that has given rise to more extended discussion in legal and medical circles than insanity. The tests by which its existence and extent are to be determined; the stage of development at which moral accountability ceases; the circumstances under which civil accountability ought also to cease, and contracts to lose their legal value because of the want of mental capacity on the part of him who enters into them to form an intelligent judgment or give an intelligent assent, have been and still are the subjects of earnest debate. The whole subject is however better understood than formerly, notwithstanding the want of entire harmony in the conclusions that have been reached. In this case we are confronted with one of the most difficult and delicate questions to be encountered in the whole range of the discussion. The controversy is over the testamentary capacity of one who is admitted to have been competent to contract, and to have been successfully conducting a large business requiring careful and intelligent personal supervision. The testator was a man of good intellectual endowments although his education was limited. His habits were temperate. He was industrious, energetic, economical, and conducted his business operations with more than the average measure of business sagacity. In the common or general sense of the word he was a thoroughly sane man. The evidence shows that the religious side of his nature was strongly developed in his early life. He became an active member of the Baptist Church in McKeesport where he lived, and appears to have been gentle but earnest and persevering in his efforts to do good to those with whom he came in contact. Gradually he seems to have undergone a change in views which affected his attitude toward his church and towards church work. He came to regard all forms of religious effort, including preaching and pastoral visitation, as the personal duty of the preacher and pastor, for which no compensation should be charged or received. If done in reliance on God’s care he held that God would care for the person who served Him. He interpreted in the most literal manner the sayings of Christ regarding the power of faith, and the duty of an implicit trust in God. His attention was attracted to the subject of faith cures, and to certain institutions said to rest on no pecuniary foundation or endowment, but on the faith *599of those who conducted them. In two of these, that of George Müller, in Bristol, England, and that of Dr. Charles Cullis, of Boston, he became particularly interested. He visited the latter, spending some days at it, and returned to his home confirmed and strengthened in the peculiar views that led to the visit. About 1880 he began to give largely, for one of his means, to both these institutions. He kept a diary in which many of his donations were noted and in which his peculiar views found expression in the most simple and unaffected manner. His will was prepared and executed on the twenty-second day of February, 1882. He did not die until 1893.
During the years following the execution of his will his mind seemed drawn more and more to his relation to God,*to the importance of faith, and to the comparative worthlessness of the usual methods of church work and worship. There was no sudden change noticeable in him at any time. His peculiar religious ideas had become quite pronounced at least ten years before his will was made. He sought to propagate them by personal intercourse with his neighbors and by occasional missionary tours. He prepared and circulated tracts. He opened a room that he called Faith Chapel in his own house where he conducted religious services and taught his peculiar views about faith. He tried to train up a band of disciples to propagate his views and to work cures by faith. Upon the shoulders of one of these he threw his own robe with the declaration that God told him to do so in order that the power that he (Trich) possessed might be communicated thereby to his disciple. Failing to gather converts from among the members of his own family or from his neighbors he seems to have grown cold toward them and finally to have regarded them with a strange mixture of indignation and pity. When his son Judson was sick he said he thought his own faith would be sufficient to keep him alive. After his son died he said “the poor boy hadn’t faith,” and had died for that reason; adding that he “ did not expect to die because he had sufficient faith to keep himself alive.” Of his family generally he did not speak unkindly, said one of the witnesses, but he appeared to feel as though he was “ called upon by the Lord to reject them entirely if they persisted in refusing to obey the teachings of faith,” as he understood them.
*600Entertaining these views, when he made his will he did not mention his children. He provided for his wife during her life but gave his entire estate to the institutions in which he had been so much interested, in equal parts, viz: The Orphan House of George Müller, at Bristol, England, and the Consumptives’ Home at Grove Hall, Boston. The part given to the latter he directed should be used for “ the support of Faith Training College at Boston, and the free distribution of the Holy Scriptures.” His children are shown to be reputable in character, and frugal and industrious in their business habits. No other ground of estrangement is known to exist except that which he himself stated to Blackstone when he said “his children were such he didn’t know whether the Lord wanted to have anything to do with them,” and that because they did not accept his views about faith “ the Lord had bid him to leave them to themselves.” He regarded himself as in business for the Lord rather than for himself, and said he was directed by the Lord to give his money to the two institutions to which his will devoted his entire estate.
From this glance at the facts it is apparent that the general sanity of the testator is not denied. Upon all subjects except one he seems to have acted as other men act, and to have entertained opinions such as many admittedly saiie men hold. The allegation is that upon one subject he was under a delusion which for many years controlled his action and which led him at last to disinherit his children. The point is a narrow one. His views about faith were extreme but they are substantially held by many persons whose sanity is not questioned. His belief in the possibility of cures as the result of the exercise of faith on the part of patient or healer or both together, is a belief practically identical with that held by many other persons who reject all remedies when sick and rely on what is variously called faith cure, mind cure, Christian science or the like. The question is not so much what he believed on these subjects, as what effect had his beliefs on his mental condition? Did his beliefs unsettle his judgment and leave him under the influence of a delusion that usurped the place of reason and controlled his will ? If this was his condition, then, as to this subject, he did not have a “ sound disposing mind and memory,” although as to every other subject his soundness be conceded.
*601Partial insanity is enough to defeat a will when the will is tbe result of such mental condition : Williams on Executors, 33; Tawney v. Long & Wife, 76 Pa. 106.
By partial insanity is meant, not some intermediate stage in the development of mental derangement, but disturbance at some particular point not involving the mind at any other point. A person thus affected is said to be under the influence of a delusion: Cassiday on Wills, 467. A will made under the influence of such delusion is the result of the peculiar form of insanity generally spoken of as partial insanity, and when the fact is clear that the will was so made, its probate should be refused. What shall amount to a delusion is not easy of statement. Redfield speaks of a delusion as “ a creation purely of the imagination such as no sane man could believe: ” Redfield on Wills, 67. In Taylor’s Medical Jurisprudence, 629, it is described as “ a belief in the existence of something that does not exist.” The proof of the existence and influence of delusion in any particular case may be found in the surrender of the will to imaginary directions regarded by the victim as the directions of God, or of spirits, speaking to him from another world, or to the control of an impulse due to an imaginary state of facts. The mental processes of such a person may be orderly and logical but they rest on false assumptions. A leading case on this subject is Dew v. Clark in which Sis John Nickoll distinguished between partial and general insanity, and showed that where partial insanity was said to exist this did not mean that a man could be partly sane and partly insane on the same subject, but that he could be insane on one or more subjects, and sane on all others. In such a ease action upon one subject might be the result of an insane delusion, while upon another subject action might be sane and well' considered. Partial insanity according to Doctor Hammond is a derangement of one or more faculties of the mind which prevents freedom of action: Hammond’s Insanity in its Medico-Legal Relations, 9. The question in any given case is therefore whether the act under investigation was done upon consideration of existing facts, or under the influence of a delusion that controlled the will of the doer and destroyed his freedom of action.
We think the learned trial judge fully comprehended this distinction, and that his charge taken as a whole presented it *602fairly to the jury. There are sentences, such as form the basis of the third and seventh assignments of error, that, standing alone, would be wanting in clearness and definitiveness of statement, but when the charge is considered together it cannot be said to be misleading. In summing up his discussion of the capacity of the testator he said to the jury that they were not to decide upon the soundness of the peculiar views entertained by him “ but simply whether or not they so impressed his mind, became as it were incorporated into his mental constitution, as to control his judgment in regard to the use and disposition of his property, so as to prevent his perceiving or appreciating the ordinary duty he owes to his family or their claims upon him as a father in that respect.”' He then added that if they found “this will was made under a controlling influence,” such as he had described in his charge as the result of delusion, they should find against the will. On the other hand, he said to them, if the evidence did not fairly lead to the conclusion that the testator’s mind was overpowered and controlled by his peculiar views so as to prevent him from exercising a reasonable or rational judgment in relation to the disposition of his property, their verdict should be in favor of the will “ however absurd, ridiculous or unfounded you may individually or collectively believe his peculiar views on faith, and its effects, to have been.”
The distinction was clearly taken between the absurdity of the views or delusions to which the testator might hold and their effect in overturning his judgment and directing his conduct; and the jury was told in effect that the views or delusions were in themselves harmless unless they had unsettled the testator’s mind and controlled his will in the disposition of his property. This was a correct statement of the rule, and the assignments of error to the charge of the learned judge are not sustained.
The tenth, eleventh and twelfth assignments of error are more troublesome. The examination of the witnesses was conducted in a manner that was calculated to lead the jury to lose sight of the distinction on which the case rested, viz: the distinction between general and partial insanity. General mental disturbance was not alleged. In fact sanity upon all subjects save one was admitted. The testator was competent to make *603a will unless lie was subject to a delusion that so dominated his judgment as to render him insensible to the considerations that control the action of persons not so afflicted. The questions for the jury were therefore, first, was John Trich subject to a delusion amounting to partial insanity ? Second, what was the character of his delusion, and to what did it relate ; and, third, did it control his judgment and direct a disposition of his property made by his last will and testament to any, and if so to what extent?
His will provided for the payment of his debts, for the marking of his grave by suitable head and foot stones, for the support of his wife during her life, for the sale of his real estate and the execution of deeds therefor by his executor, and the collection into one fund of the proceeds of his entire estate. All this is in accordance with a very common practice, and shows a very clear knowledge of the extent and character of his estate and a recognition of his duty to his wife. It is only in his treatment of his children that his alleged delusion appears. He discards them, and gives his entire estate to two institutions alleged to be dependent upon the faith of their proprietors for their daily income. Was this disposition of his estate the result of a controlling delusion ? This is the question on which the contestants must stand. The course of the examination lost sight of this. The question put to Til-brook was whether the testator “ was competent to make a will and dispose of his property?” The learned judge felt that this was not the proper question and interposed the query whether the witness ought not rather to be asked whether the testator was sane or insane ? But both forms of the question are subject to the same objection. They overlook the distinction between general insanity and the existence of an insane delusion. The witness Blackstone felt the difficulty of correctly answering the same general question. He said that the testator was competent to make a will pleasing to himself. He was then asked if the testator’s “ideas and opinions would or would not affect his judgment in the disposal of his property ? ” The learned judge correctly excluded the question for the reason, no doubt, that the fact that the judgment is controlled by one’s “ ideas and opinions ” is an evidence of sanity rather than of the existence of insane delusion. The witness Codville was *604asked the same general question whether John Trich “was fit and competent to make a will in February, 1882, disposing of his property ? It was not denied that he was fit and competent except as to such subject or persons as might come within the range of his delusion, yet the witnesses were allowed to give an opinion that he was not fit or competent, in the same manner that would have been allowable if general insanity had been alleged.
The learned counsel for the contestants hold that the case of Wogan v. Small, 11 S. & R. 141, is an authority for this line of examination; but that case is not in point. The allegation there made was that the testator was incompetent because of general insanity and his general mental condition was therefore a proper subject of inquiry. Even in such a case the better form of question is that suggested by the learned judge of the court below on the examination of Tilbrook. The subject under investigation being the existence of general insanity the question ought to be directed to the mental condition of the testator.
Testamentary capacity is presumed, and the burden of proof rests on him who denies its existence in any given case: Grubbs et al. v. McDonald et al., 91 Pa. 237. When the presence of insanity is shown the presumption shifts and incapacity is a legal conclusion. But to show insanity the witnesses must first testify to facts from which they reach the conclusion that the testator is insane. They may then give their opinions about his mental state or condition, and the general question whether he was sane or insane is proper: Dickinson v. Dickinson, 61 Pa. 401; Titlow v. Titlow, 54 Pa. 216; Shaver et al. v. McCarthy, 110 Pa. 339; Elcessor v. Elcessor, 146 Pa. 359.
Here general insanity was not alleged. The incapacity, if any existed, grew out of the existence of a delusion resulting in partial insanity. Was his last will, so far as it affected his children, the result of the peculiar delusion to which he was subject? Did he omit to make any provision for them for reasons resting on an existing state of facts such as might influence the action of a sane man ? Or did he overlook their relation to him and his own parental obligation, under the influence of an insane impulse or the direction of an imaginary communication from God or from the spirits of the dead?
*605There was evidence before the jury from which they might find the existence of a delusion, and that bis children were disregarded under its influence ; but whether their verdict did in fact rest on such of the evidence as was properly before them or was influenced by evidence that should have been excluded, it is impossible now to determine. We are compelled therefore, although with great reluctance, to send this case back for another trial in which the investigation may be confined to the questions on which the contest must rest, viz: Was the testator the victim of a delusion? Did this delusion affect his position towards his children and render him insensible to his parental obligations? Was so much of his will as gave his estate to the two institutions named in it instead of to his own children the result of his delusion ?
The judgment is reversed and a venire facias de novo awarded.